Citation Nr: 0118105	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-07 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony from the RO 
at a videoconference hearing held before the undersigned, 
seated in Washington, DC, in April 2001.  A transcript of 
that hearing has been associated with the claims folder.


REMAND

The veteran contends that her fibromyalgia was incurred as a 
result of her active military service.  She says she was in a 
motor vehicle accident in August 1979, and that she suffered 
a low back injury at that time.  She states the low back 
injury never resolved.  Moreover, since the time of her in-
service motor vehicle accident, she maintains she has 
developed symptoms of chronic muscle aches and pain, numbness 
of the extremities, and fatigue.  The veteran submitted a 
July 1998 letter from J.J. Flood, M.D., in support of her 
claim.  Dr. Flood noted that the veteran gave a history of 
being in a car accident during her active military service, 
and that she believed that her fibromyalgia had been caused 
by that accident.  In this regard, Dr. Flood indicated that, 
"such traumatic events may be the precipitation of 
fibromyalgia in patients who are otherwise at risk for it."

During the pendency of the veteran's appeal but after the 
RO's most recent consideration of the veteran's claim, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

While probative to the issue on appeal, the information 
received from Dr. Flood does not include an assessment of the 
likelihood that the veteran's fibromyalgia is etiologically 
related to service.  The report of a VA fee-basis examination 
conducted in September 1998 is also inadequate because it 
fails to address the opinion of Dr. Flood.  The report is 
also devoid of any discussion pertaining to the etiology of 
the veteran's fibromyalgia, which was diagnosed at that time.  
The veteran should be provided a VA examination to determine 
the nature and etiology of her diagnosed fibromyalgia.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In addition, at the videoconference hearing before the 
undersigned, the veteran indicated that there may be medical 
records pertaining to the treatment and/or diagnosis of her 
fibromyalgia that have not been associated with the claims 
folder.  

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should advise the veteran that she may 
submit additional medical evidence (to include a 
more definitive opinion from 
Dr. Flood) which would help to establish an 
etiological relationship between her current 
fibromyalgia and her active military service. 

2.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who might possess 
additional records pertinent to her claim.  After 
securing any necessary releases, the RO should 
attempt to obtain a copy of all indicated records 
and permanently associate them with the claims 
file.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran of this and request that 
she provide a copy of the outstanding medical 
records.

4.  Upon completion of the above development, the 
veteran should be provided an examination by a 
physician with appropriate expertise to determine 
the extent and etiology of any current 
fibromyalgia.  The veteran should be notified of 
the date, time, and place of the examination in 
writing.  The claims folder, to include a copy of 
this Remand and any additional evidence secured, 
must be made available to and reviewed by the 
examiner.  Any necessary testing should be 
conducted.  Based upon the examination results and 
a review of the claims folder, the examiner should 
provide an opinion as to whether it is at least as 
likely as not that the veteran's current 
fibromyalgia had its onset during her active 
service, is etiologically related to any injury 
she sustained during her active service or is 
otherwise etiologically related to service.  The 
rationale for all opinions expressed should be 
explained.

5.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist requirements 
of the VCAA.  

7.  If the benefit sought on appeal is not granted 
to the appellant's satisfaction, the appellant 
should be provided with a supplemental statement 
of the case and afforded an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion, either factual or legal, as to any 
ultimate outcome warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


